Case 1:18-cv-01048-KAM-SMG Document 43 Filed 07/26/19 Page 1 of 1 PageID #: 217

                                                                             Barry M. Golden, Esq.

                                                                             450 Seventh Ave
                                                                             Suite 1408
                                                                             New York, NY 10123
                                                                             T. 212.643.6677
                                                                             F. 347.491.4048
                                                                             bgolden@hasbanilight.com


 July 26, 2019


 VIA ECF
 Honorable Steven M. Gold, U.S.M.J.
 United States District Court, EDNY
 Brooklyn Courthouse
 225 Cadman Plaza East
 Brooklyn, NY 11201

        RE:      Windward Bora, LLC v. Jean Patrick Prophete, et al
                 Case No.: 18-cv-01048-KMG-SMG
                 Request for Adjournment


 Dear Judge Gold,

 We represent the Plaintiff Windward Bora, LLC in the above entitled matter. Plaintiff respectfully
 requests an adjournment relating to the scheduling order (“Scheduling Order”) granted by the
 Court on June 19, 2019. The original deadline for defendants Jean Patrick Prophete and Jean
 Dadson Estime’s (collectively, “Defendants”) opposition is July 26, 2019, and Plaintiff’s reply is
 originally due on August 26, 2019. This is the first request for an adjournment. Defendant’s
 counsel has consented to an adjournment via email. Per your honor’s rules, a proposed revised
 scheduling order follows:

 New Deadline for Defendant’s Opposition-August 2, 2019; and

 New Deadline for Plaintiff’s Reply-August 23, 2019.

 As such, Plaintiff respectfully requests an adjournment of the Scheduling Order.

                                                             Respectfully,

                                                             /s/ Barry M. Golden
 cc:    Mark E. Cohen, Esq.
        Counsel for Defendants
        108-18 Queens Boulevard
        4th Floor, Suite 3
        Forest Hills, NY 11375
